DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waddell et al. (US 6,710,116; cited in prior Office action) in view of Sandstrom et al. (US 7,928,157; cited in Applicant’s IDS).
Regarding Claims 1, 3, and 4, Waddell teaches an elastomeric composition comprising a high cis-polybutadiene rubber which may be co-vulcanized with an additional rubber such as styrene-butadiene rubber (Abstract).  Waddell’s examples illustrate the use of solution-polymerized styrene-butadiene rubber (sSBR) (col. 14, lines 2-4; col. 15-16, Table 9).  Waddell’s composition has sufficient properties to function as a reinforcing member in an automobile tire.  The composition also has sufficient traction and abrasion resistance to function as a shoe sole (col. 2, lines 19-22).  
The elastomeric composition includes metal oxides such as zinc oxide used in conjunction with the corresponding metal stearate (i.e. zinc stearate) as curative or crosslinking agents (col. 6, lines 19-24).  Waddell’s examples emphasize the importance of properties including tangent delta values that are indicative of wet traction in shoes (col. 19, lines 38-42).  Waddell does not teach a zinc rosinate as claimed.
Sandstrom teaches a rubber composition which comprises zinc rosinate (Abstract).  Sandstrom’s composition includes: 
(A) 100 phr of a conjugated diene-based elastomer and 
(B) 1-10 phr of zinc soap comprised of 
(1) zinc rosinate as an in situ formed product of zinc oxide and rosin acid within the rubber composition; or 
(2) a combination of zinc soaps comprised of 
(a) about 70-95 wt% of zinc rosinate as an in situ formed product of zinc oxide and rosin acid within the rubber composition, and
(b) about 5-30 wt% of zinc stearate as an in situ formed product of zinc oxide and stearic acid within the rubber composition; or
(3) a combination of zinc soaps comprised of zinc rosinate and zinc stearate in a weight ratio of from about 2:1 to about 20:1, wherein said zinc rosinate and zinc stearate are the product of zinc oxide and rosin acid and stearic acid, respectively, formed in situ within the rubber composition (col. 1, line 63 - col. 2, line 15).
Representative examples of the elastomer (A) include styrene/butadiene copolymer rubber (col. 2, lines 40-44).  The zinc rosinate present in component (B) promotes enhanced wet traction by replacing the more conventional zinc stearate.  Zinc rosinate is the product of a combination of rosin acid and zinc oxide formed in situ within the rubber composition (Abstract).  Examples including in situ-formed zinc rosinate instead of zinc stearate showed dramatically improved coefficient of friction values for wet substrate conditions (col. 7, lines 35-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Waddell’s zinc stearate with 1-10 phr of Sandstrom’s zinc soap comprising zinc rosinate as a product of zinc oxide and rosin acid formed in situ for the benefit of improved wet traction.  
Sandstrom relates to rubber compositions used in tires rather than shoes and shoe soles.  Nevertheless, known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  MPEP 2143.  Both Sandstrom and Waddell relate to similar rubber compositions, and both references share the objective of improving wet traction in such compositions.  The improved wet traction resulting from Sandstrom’s zinc rosinate soap represents a design incentive that would prompt its use in Waddell’s composition.  
In addition, Waddell demonstrates that such compositions are useful in forming both tires and shoe soles.  The wet traction performance of Waddell’s composition is described as being applicable to both tires and shoe soles without any variation in composition (see, e.g., col. 19, lines 40-44).  This demonstrates that the result of modification in view of Sandstrom would be predictable by one of ordinary skill in the art regardless of whether the modified composition were used in tires or shoe soles.
Modification of Waddell in view of Sandstrom as applied above reads on Claims 1, 3, and 4.
Regarding Claim 5, Sandstrom teaches gum rosin acid, wood rosin acid, tall oil rosin acid, and hydrogenated and disproportionated forms thereof (col. 2, lines 16-19).
Regarding Claim 6, Waddell teaches processing aids including petroleum and vegetable oils (col. 4, lines 62-63).
Regarding Claim 9, Waddell’s composition may be sulfur cured (col. 6, lines 5-7).
Regarding Claim 10, Waddell teaches the use of elastomers such as cis-1,4-polybutadiene, styrene/isoprene/butadiene, and isoprene/butadiene rubber in addition to sSBR (col. 5, lines 27-44).  These elastomers are disclosed in parallel as equally suitable alternatives to one another, and are therefore recognized by Waddell as equivalents.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine sSBR and one or more of cis-1,4-polybutadiene, styrene/isoprene/butadiene, and isoprene/butadiene rubber, as they are recognized by the prior art as equivalents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Regarding Claim 12, Waddell teaches the use of 10-100 phr of a terpolymer of isobutylene, bromo para-methylstyrene, and para-methylstyrene (col. 3, lines 31-36).  This reads on a brominated copolymer of para-methylstyrene and isobutylene in amounts overlapping the claimed range.
Regarding Claim 14, Waddell teaches 10-100 phr of a filler such as precipitated silica (col. 4, lines 13-19).
Regarding Claim 15, Waddell teaches the use of fillers including clay, talc, and calcium carbonate (col. 4, lines 9-13).
Regarding Claims 16 and 17, Waddell teaches coupling agents such as bis(3-triethoxysilylpropyl) tetrasulfane (col. 4, lines 47-49).  This reads on a bis(3-triethoxysilylpropyl) polysulfide having 4 connecting sulfur atoms in a polysulfide bridge.  Waddell also teaches gamma-mercaptopropyltrimethoxysilane (col. 4, line 46).  This reads on an organoalkoxymercaptosilane compound.
Regarding Claim 18, Waddell teaches the use of precipitated silica with a coupling agent (col. 4, lines 17-25).  Waddell further teaches the use of silane-coupled fillers (col. 4, line 40).  The use of precipitated silica coupled with a silane reads on Claim 18.   
Regarding Claim 19, as indicated above, Waddell teaches the use of silane-coupled fillers including precipitated silica.  Waddell further teaches coupling agents including bis(3-triethoxysilylpropyl) tetrasulfane and gamma-mercaptopropyltrimethoxysilane (col. 4, lines 46-49).  The use of precipitated silica coupled with either of these agents reads on Claim 19.
Regarding Claim 20, Waddell teaches shoe soles (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the modified shoe sole in a shoe, as this is the sole’s intended end use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claims 1 and 6 above, further in view of Mutsuda et al. (US 2013/0318835; cited in prior Office action).
Regarding Claim 7, Waddell and Sandstrom remain as applied to Claims 1 and 6 above.  Waddell teaches the use of processing aids including vegetable oils (col. 4, lines 59-63), but does not teach a specific vegetable oil.
In the same field of endeavor, Mutsuda teaches a shoe sole comprising a crosslinked rubber (Abstract).  The rubber composition may comprise additives including a vegetable oil.  Suitable vegetable oils include palm oil (p. 10, [0131]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select palm oil for use as the vegetable oil in Waddell’s composition.  Mutsuda demonstrates palm oil to be useful in this capacity in rubber compositions used to form shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claim 1 above, further in view of Hakuta et al. (US 2003/0096904; cited in prior Office action).
Regarding Claim 8, Waddell teaches the use of additives including tackifiers (col. 4, lines 59-60), but does not teach a specific tackifying resin.
In the same field of endeavor, Hakuta teaches a rubber composition used to form articles including shoe soles (p. 98-99, [1863]).  The composition may comprise a tackifier.  Suitable tackifiers include coumarone-indene resin, rosin ester resin, and terpene-phenol resin (p. 30, [0592]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any of the tackifiers indicated above for use in Waddell’s composition, as Hakuta demonstrates these to be useful tackifiers in rubber compositions used to form shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claims 1 and 12 above, further in view of Backer et al. (US 2012/0059121; cited in prior Office action).
Regarding Claim 13, Waddell and Sandstrom remain as applied to Claims 1 and 12 above.  Waddell teaches 0-90 phr of an additional rubber component such as an ethylene-propylene-diene rubber (col. 5, lines 26-35).  Waddell does not teach a suitable diene monomer.
In the same field of endeavor, Backer teaches an elastomer composition useful in forming articles such as shoe soles (p. 8, [0087]).   The composition may include a ternary copolymer obtained by copolymerization of ethylene, propylene, and a non-conjugated diene monomer such as 1,4-hexadiene, ethylidene norbornene, or dicyclopentadiene (p. 5, [0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select 1,4-hexadiene, ethylidene norbornene, or dicyclopentadiene as the diene monomer in Waddell’s ethylene-propylene-diene rubber, as Backer demonstrates that terpolymer rubbers based on these monomers are suitable for compositions used to form articles such as shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Response to Declaration

The Declaration under 37 CFR 1.132 filed 7 October 2021 is insufficient to overcome the rejection of Claims 1-6, 9-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom; the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom in view of Mutsuda; and/or the rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom in view of Backer as set forth in the last Office action.
The Declaration describes the efforts leading to the invention described in the Sandstrom reference cited in the grounds of rejection above, as well as the goals underlying the presently claimed invention.  The Declarant describes a brainstorming session with a third party manufacturer of shoe sole compounds for footwear compounds in which some aspects of the claimed invention were disclosed prior to filing.  
The Declarant attests that although the effect of combining sSBR, zinc oxide, and rosin acid to form zinc rosinate was known in the context of tire compounds, it was not clear that the same effect would be observed in shoe compounds given the differences in testing methods.  The Declarant notes that improvements in wet traction were observed when the compounds were subjected to testing methods used in the footwear industry.  
Representatives of the third party manufacturer are characterized in the Declaration as persons of ordinary skill in the art.  The Declarant states that despite having ordinary skill in the art, these representatives did not find it obvious to employ zinc rosinate in the sole or tread of a shoe.  The Declarant further states that persons of ordinary skill in the art in general did not find it obvious at the time of the invention to employ sSBR with zinc rosinate in the sole or tread of a shoe.  
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.  In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986); MPEP 716.01(c)(III).
The opinions expressed in these portions of the Declaration seek to establish what would have been obvious to a third party or parties characterized as having ordinary skill in the art, and more generally to what would have been obvious to all persons of ordinary skill in the art at the time of the invention.  
The opposing evidence is represented by the prior art cited above.  Sandstrom establishes that it was known in the art to employ zinc rosinate formed in situ from a combination of rosin acid and zinc oxide to improve the wet traction of rubber compounds substantially similar to those employed by Waddell.  Waddell establishes that it was known in the art at the time of filing that rubber compounds suitable for use in tire tread applications were also suitable for use in forming shoe soles.  Waddell demonstrates that similar concerns with respect to wet traction exist for rubber compounds used in both tire and footwear; that wet traction performance can be measured for tread compounds of both shoes and tires using the same testing methods; and that the same dynamic properties are desired as indicators of snow traction and wet traction regardless of whether a rubber compound is used for shoes or tires (see, e.g., col. 19, lines 36-55).  The prior art points to a conclusion that it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to arrive at a footwear rubber sole as recited in the instant claims.
The Declarant is the sole named inventor in the instant application and is an R&D Fellow at Goodyear, the applicant and current assignee of the instant application.  While the opinion testimony of a party having a direct interest in the case is less persuasive than opinion testimony by a disinterested party, it cannot be disregarded for that reason alone and may be relied upon when sufficiently convincing.  See Ashland at 294; Cf. In re McKenna, 203 F.2d 717, 720, 97 USPQ 348, 350-51 (CCPA 1953).
The Declaration provides as factual evidence testing data comparing control and experimental compounds.  Testing was conducted by the third party manufacturer of shoe sole compounds.  The evidence shows an improvement in wet traction for a rubber sole containing undisclosed amounts of a composition comprising soybean extended sSBR and rosin acid relative to a control of undisclosed composition.  The factual evidence is generally consistent with the expectation of improved wet traction based on the combined disclosures of Waddell and Sandstrom.  However, it is not clear whether the evidence falls within the scope of the claims.  The factual evidence provides no additional insight as to the expectations, insights, or abilities of persons of ordinary skill in the art at the time of filing.  
In summary, the Declaration provides the Declarant’s opinion as to what would have been obvious one of ordinary skill in the art at the time of filing.  The Declarant is the sole inventor of the instant application and is employed by the applicant and current assignee.  The prior art cited in the grounds of rejection points to a conclusion opposite the Declarant’s opinion.  The factual evidence presented in the Declaration does not clarify the level of ordinary skill in the art or the expectations of those of ordinary skill in the art, and it is not clear whether the evidence falls within the scope of the claims. 
The portions of the Declaration noted above have been considered, but cannot be given any weight because they express the Declarant’s opinion on the ultimate legal issue of obviousness.  The Declarant’s opinion as to what would (or would not) have been obvious to one of ordinary skill in the art at the time of filing is not substantiated by any objective evidence, and therefore can have probative value only as conjecture of one skilled in the art.  Therefore, the Declaration is insufficient to overcome the current grounds of rejection under 35 U.S.C. 103.
Beginning at paragraph 27, the Declaration states that the instruments and tests used to measure tire performance in a laboratory differ from the instruments and tests used to measure footwear performance.  The Declaration states that these testing differences arise from differences in how tire treads and shoe soles contact and interact with a surface, and that based on these differences a person of ordinary skill in the art would not have known to incorporate zinc rosinate in shoe treads/soles.
The Declarant’s statements regarding testing methods are noted.  However, Waddell establishes at column 19, lines 36-55 that the same laboratory tests are useful in predicting the wet traction performance of tread compounds on both shoes and tires.  

Response to Arguments

Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive.
The Applicant states that the claimed invention replaces emulsion polymerized SBR (eSBR) with solution polymerized SBR (sSBR) to eliminate a fatty acid from the composition used to form the claimed footwear rubber sole.  The Applicant further states that the standard test method for measuring slip resistance in footwear shows a significant improvement in wet traction when sSBR and zinc rosinate are combined in a rubber compound for a shoe sole.
Claim 1 is open to rubber compositions comprising (A) at least one sSBR, and (B) 1-10 phr of zinc soap comprised of zinc rosinate as a product formed in situ within the rubber composition from zinc oxide and rosin acid.  The examples described in Tables 3 and 4 falling within the scope of the claims include 3 phr zinc oxide and 1, 3, or 6 phr rosin acid (Examples J, K, and L).  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The content of zinc rosinate formed in situ in each of these examples is not disclosed; therefore, it is not clear whether Examples J, K. and/or L fall within the scope of the claims.  Even if 100% of zinc oxide and rosin acid combined to form zinc rosinate, the examples would illustrate results for 4-9 phr zinc rosinate.  This range is not reasonably commensurate in scope with the full claimed range of 1-10 phr and provides no insight with respect to amounts below 4 phr or above 9 phr. Therefore, the results in the specification cannot be relied upon to establish non-obviousness of the claimed invention.
In addition, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).  The improvement in wet traction observed in inventive Example J is negligible relative to comparative Examples G, H, and I.  Example J illustrates a wet coefficient of friction (COF) of 0.35, while Examples G, H, and I illustrate COF values of 0.32, 0.34, and 0.33, respectively.  Example J represents an improvement of approximately 3-9% relative to Examples G, H, and I.  This can be contrasted with Example K which represents an improvement of approximately 24-34% relative to Examples G, H, and I; or with Example L which represents an improvement of approximately 53-63% relative to Examples G, H, and I.  Even if the improvements in wet traction observed in Examples K and L could be characterized as unexpected, Example J demonstrates that this trend does not extend to the full scope of the claims.
 Finally, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  Any improvements in wet traction are to be expected in view of Sandstrom.  As stated above, Sandstrom teaches that including zinc rosinate formed in situ from a combination of zinc oxide and rosin acid in a rubber composition promotes enhanced wet traction by replacing the more conventional zinc stearate (Abstract).  Examples including in situ-formed zinc rosinate instead of zinc stearate showed dramatically improved coefficient of friction values for wet substrate conditions (col. 7, lines 35-41).  Therefore, any improvements in wet traction observed in the examples would be expected by one of ordinary skill in the art.  
The Applicant argues that it would not have been obvious for a person of ordinary skill in the art to combine the claimed ingredients in a shoe because how a tire tread contacts and interacts with a surface is different from how a shoe sole contacts and interacts with a surface.
Waddell establishes at column 19, lines 36-55 that the same laboratory tests are useful in predicting the wet traction performance of tread compounds on both shoes and tires.  Waddell appears to account for the differences in surface interaction by addressing the physical properties necessary for a composition to function in both tire and shoe applications.  Rubber compositions suitable for use in tire treads are described as also being suitable for use in shoe soles when they have sufficient traction and abrasion resistance (col. 2, lines 19-22).  Sandstrom’s zinc rosinate leads to improved wet traction, which would contribute to the “sufficient traction” required of Waddell’s compositions when they are to be used in shoe soles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762